Title: To Thomas Jefferson from James Monroe, 25 February 1798
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Feby 25. 1798. Albemarle.
          
          The trial of Mr. Lyon has taken much time & produc’d much irritation. I fear the division wh. took place there will be carried to other objects. It seems to be as if the antagonist of Lyon was the aggressor & that it wod. have been equally politic and just for some cool person to have brot. forward a resolution censuring both. But really we have been so long on the defensive, that we find it difficult to change the mode of warfare, even where a suitable occasion occurs. Certain it is the H. of Reps. as a body, have lost much ground in the squabble, and if our recovery to old principles &ca, is to be brot. abt., by its decline in the publick opinion, we are in the high road to a happy change.
          I have great doubts as to my removal to Richmd., or in other words resuming the practice of the law, for upon the former depends the latter measure. In these courts I shod. make nothing at all—and at Richmd. I incur a heavy expence. And such is the present organizn. of the courts there, that I cannot follow them up, without residing there. Mr. D. will consult you upon all cases in wh. I am interested; and unfortunately it happens that I have some yet depending.
          I think the discussion on the foreign intercourse bill will produce a good effect. The principle taken by the republicans is sound. If we had had no minister abroad thro’ this war, I am sure we shod. have had no dispute with France. And Mr. Adams’s appointment of his son to the moon, was a most reprehensible act. If you had appointed (being in his place) a remote relation to such an office, the noise wh. the royalists wod. have made, wod. never have ceased. The inattention wh. the enemies of such a mission; enemies from principle too, have previously shewn to the measure is a proof of their extreme supineness, in cases where they ought to be active, & might be active with effect.
          I inclose you a letter for Martin wh. be so good as forward. Sincerely I am yr. friend & servt.
        